     Case 3:19-cv-00544-MEM-DB Document 10 Filed 04/27/20 Page 1 of 7




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

PABLO ALVAREZ-PRIETO,                  :

                 Petitioner            :    CIVIL ACTION NO. 3:19-0544

       v.                              :         (JUDGE MANNION)

WARDEN, CLAIR DOLL,                    :

                Respondent             :


                              MEMORANDUM

      On March 28, 2019, pro se Petitioner Pablo Adriel Alvarez-Prieto

(“Petitioner”), who is currently confined at the York County Prison, initiated

the above-captioned action by filing a petition for a writ of habeas corpus

pursuant to 28 U.S.C. §2241, challenging his continued pre-final order of

detention by the United States Department of Homeland Security,

Immigration and Customs Enforcement (“ICE”), without a bond hearing.

(Doc. 1). Following an Order to show cause (Doc. 5), Respondent filed a

response, contending that Petitioner’s detention is lawful. (Doc. 7). On March

5, 2020, and April 9, 2020, Respondent filed a Notice of Change in Detention

Status and Suggestion of Mootness, claiming Petitioner’s custody shifted to

post-final order detention status. (Docs. 8, 9). Petitioner has filed neither a

traverse, nor a motion seeking an extension of time to do so. Accordingly,
     Case 3:19-cv-00544-MEM-DB Document 10 Filed 04/27/20 Page 2 of 7




Petitioner’s §2241 petition is ripe for disposition. For the reasons that follow,

the Court will dismiss the petition for writ of habeas corpus as moot.



I.    BACKGROUND

      On March 28, 2019, Alvarez-Prieto filed the instant petition for writ of

habeas corpus under 28 U.S.C. §2241, in which he challenges ICE’s

constitutional authority to detain him. (Doc. 1). On May 3, 2019, Respondent

requested the Court deny the habeas petition because Alvarez-Prieto’s

detention was mandatory and satisfied due process, as Congress has

provided the federal government with the ability to detain arriving aliens like

Alvarez-Prieto until their asylum claims are resolved in the immigration

courts. (Doc. 7.) At the time Alvarez-Prieto filed the instant habeas petition,

his BIA appeal of the immigration judge’s decision to deny all forms of relief

and order removal was pending and Alvarez-Prieto had failed to file a brief

in support of his appeal. (Doc. 8). On May 14, 2019, the BIA dismissed his

appeal, a decision he appealed by filing a Petition for Review with the Third

Circuit. Alvarez-Prieto v. Att’y Gen., No. 19- 2176 (3d Cir. 2019). The Third

Circuit Court of Appeals, pursuant to a standing practice order, granted a

temporary stay of removal. Id. On February 7, 2020, the Third Circuit vacated

the temporary stay and denied his Motion to Stay Removal. Id.

                                      -2-
     Case 3:19-cv-00544-MEM-DB Document 10 Filed 04/27/20 Page 3 of 7




II. DISCUSSION

      “Generally speaking, 8 U.S.C. §1226 governs pre-removal order

detention of aliens while 8 U.S.C. §1231 governs post-removal order

detention of aliens.” Samba v. Lowe, No. 3:18-cv-662, 2020 WL 599839, at

*2 (M.D. Pa. Feb. 7, 2020). In the instant case, when Petitioner filed his

§2241 petition, his detention was governed by §1226(c), because the Third

Circuit’s grant of a temporary stay of removal causes an immigration

detainee to revert to pre-removal immigration detention status because the

order of removal is not administratively final. See, e.g., Orozco Arroyo v. Doll,

No. 4:19-cv-490, 2019 WL 6173753, at *4-5 (M.D. Pa. Oct. 10, 2019), report

and recommendation adopted, 2019 WL 6130483 (M.D. Pa. Nov. 19, 2019);

Carlos A. v. Green, No. 18-741 (SDW), 2018 WL 3492150, at *2 n.1 (D.N.J.

July 20, 2018); Chica-Iglesia v. Lowe, No. 1:18-cv-35, 2018 WL 1960438, at

*1 (M.D. Pa. Apr. 25, 2018); Gekara v. Lowe, No. 3:17-cv-1693, 2018 WL

837599, at *2 (M.D. Pa. Feb. 12, 2018); Payano v. Lowe, No. 3:16-cv-2029,

2016 WL 6995433, at *2 (M.D. Pa. Nov. 30, 2016); see also Leslie v. Atty

Gen., 678 F.3d 265, 270 (3d Cir. 2012) (noting that “§1321 cannot explain

nor authorize detention during a stay of removal pending further judicial

review”), abrogated in part on other grounds by Jennings v. Rodriguez, 138

S. Ct. 830 (2018). However, as noted above, the Third Circuit denied

                                      -3-
     Case 3:19-cv-00544-MEM-DB Document 10 Filed 04/27/20 Page 4 of 7




Petitioner’s to stay removal and vacated the temporary stay of removal on

February 7, 2020. Accordingly, Petitioner is now subject to a final order of

removal, and his detention is, therefore, governed by §1231. See Samba,

2020 WL 599839, at *2; Labarriere v. Doll, No. 4:19-cv-309, 2019 WL

6875624, at *2 (M.D. Pa. Dec. 17, 2019). Thus, to the extent Petitioner seeks

a bond hearing to challenge his detention pursuant to §1226(c), his §2241

petition must be denied as moot. See Ufele v. Holder, 473 F. App’x 144, 146

(3d Cir. 2012) (holding that habeas challenge to pre-final order of detention

was rendered moot when individual shifted to post-final order detention

status); Saini v. Lowe, No. 4:18-cv-1546, 2019 WL 1247529, at *2 (M.D. Pa.

Feb. 22, 2019), report and recommendation adopted, 2019 WL 1239873

(M.D. Pa. Feb. 22, 2019). Nonetheless, given Petitioner’s pro se status and

continued detention, the Court will consider whether he is entitled to a bond

hearing to review his continued detention under §1231.

     Section 1231(a)(1)(A) provides that “[e]xcept as otherwise provided in

this section, when an alien is ordered removed, the Attorney General shall

remove the alien from the United States within a period of 90 days.” See 8

U.S.C. §1231(a)(1)(A). During this ninety (90)-day period, “the Attorney

General shall detain the alien. Under no circumstance during the removal

period shall the Attorney General release an alien who has been found ...

                                    -4-
     Case 3:19-cv-00544-MEM-DB Document 10 Filed 04/27/20 Page 5 of 7




deportable under section 1227(a)(2).” See id. §1231(a)(2). After the ninety

(90)-day period has expired, the alien may be held in continued detention, or

may be released under supervision. See id. §1231(a)(3), (6). In Zadvydas v.

Davis, 533 U.S. 678 (2001), the Supreme Court concluded that §1231 “limits

an alien’s post-removal-period detention to a period reasonably necessary

to bring about the alien’s removal from the United States. It does not permit

indefinite detention.” See id. at 699. Thus, “[o]nce removal is no longer

reasonably foreseeable, continued detention is longer authorized by statute.”

See id. To establish a uniform baseline, the Court noted that a period of six

(6) months is a “presumptively reasonable period of detention.” See id. at

701; see also Guerrero-Sanchez v. Warden York Cty. Prison, 905 F.3d 208,

226 (3d Cir. 2018) (concluding that the Due Process Clause of the Fifth

Amendment prohibits prolonged detention under §1231 without a bond

hearing and adopting a six (6)-month rule that an alien detained under §1231

“is generally entitled to a bond hearing after six months (i.e., 180 days) of

custody”).

     The Third Circuit denied Petitioner’s motion for a stay of removal and

lifted the temporary stay on February 7, 2020. Accordingly, the ninety (90)-

day removal period commenced at that time. See Omollo v. Warden, York

Cty. Prison, No. 3:17-cv-1039, 2018 WL 2292533, at *2 (M.D. Pa. May 18,

                                    -5-
      Case 3:19-cv-00544-MEM-DB Document 10 Filed 04/27/20 Page 6 of 7




2018) (“The dismissal of Omollo’s pending petition for review [by the Third

Circuit Court of Appeals] converted [Omollo’s] mandatory detention under

Section 1226 to post-final order detention under Section 1231.”); Gekara v.

Lowe, No. 3:17-cv-1693, 2019 WL 837599, at *2 (M.D. Pa. Feb. 12, 2018)

(“However, the ninety-day removal did not commence until October 2, 2017,

when the Third Circuit lifted its temporary stay of removal upon deciding that

Petitioner did not satisfy the requirements for a stay of removal pending a

decision on his petition for review.”); Payano v. Lowe, No. 3:16-cv-2029,

2016 WL 6995433, at *2 (M.D. Pa. Nov. 30, 2016) (“However, the ninety-day

removal period did not commence until November 8, 2016, when the Third

Circuit lifted its temporary stay of removal upon deciding that Petitioner did

not satisfy the requirements for a stay of removal pending a decision on his

petition for review.”). Petitioner, therefore, is still within the ninety (90)-day

period where his detention is mandatory. His period of mandatory detention

expires on May 7, 2020, and his presumptively reasonable period of

detention without a hearing expires ninety (90) days after that. “A petition

filed before the expiration date of the presumptively reasonable six months

of detention is properly dismissed as premature.” Gekara v. Lowe, No. 3:17-

cv-1693, 2018 WL 837599, at *2 (M.D. Pa. Feb. 12, 2018). Thus, Petitioner’s

§2241 petition must be dismissed because his challenge to his detention

                                      -6-
        Case 3:19-cv-00544-MEM-DB Document 10 Filed 04/27/20 Page 7 of 7




under §1231 is premature at this time. See Samba, 2020 WL 599839, at *3

(concluding same).



III. CONCLUSION

        For the foregoing reasons, Alvarez-Prieto’s petition for a writ of habeas

corpus pursuant to 28 U.S.C. §2241, will be dismissed as premature. A

separate Order shall issue.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge

DATE: April 27, 2020
19-0544-01




                                       -7-
